The principle is admitted, that if a guardian use the money of his ward to purchase land for himself, she has an election when she comes of age to take the money or the land. It is founded on public policy, and is intended to prevent guardian from speculating with the trust fund, by assuring them that though they may lose, they can never profit by the speculation. But that principle has no application to the present case. The material facts are these:
The land belonged to Peter Parker, and upon his death it descended, subject to the donor of his widow, Elizabeth, to his only heir, the plaintiff, Anna. Upon the petition of her guardian, Skinner, the land was sold under a decree of the Superior Court, and purchased by the widow, who gave her note for the price. She afterwards married Jonathan White, who thus became bound for the debt. White and wife then duly conveyed the land to Winslow, in trust to secure the debt. Afterwards White became guardian to Anna, and at his request, Winslow sold the land and he purchased, for a price somewhat greater than the debt to *Page 263 
his ward, and thereupon his wife's bond to Skinner, as guardian, was cancelled.
It is clear that White could at any time have paid off his wife's debt to his ward, as well after as before it was made a lien on the land. What else did the sale, through the trustee and the purchase by him amount to so far as the ward is concerned except that? It is true, it also extinguished his wife's estate, but that was done by her consent lawfully signified by the execution of the deed in trust. Probably the whole purpose of the deed in trust was to relieve him from liability for her debt and compel its payment out of her land for the purchase of which it was contracted. And this purpose was a legitimate one. It may be assumed that White, immediately on cancelling his wife's note to his ward, substitutes some other security for it, because it was his duty to do so, and the contrary is not alleged. The ward never had any interest in the land, except as a security for her debt, and she cannot complain that the debtor extinguished that security by paying the debt to the guardian, who safely re-invested the money. That the debtor and the guardian were one person can make no real difference. His being guardian did not deprive him of the right to pay his wife's debt. If no sale had taken place, and the guardian had annually expended the interest of the debt for the support of the ward, or had invested it for her, the principal of the debt would still be a lien on the land; but could the ward, as such, and without reference to what would have been her rights as heir to her mother, have claimed anything beyond the debt? Clearly not, and she can claim no more now, notwithstanding her expectancy as heir to her mother was cut off by her mother's sale of her estate.
In our opinion, there is no case for election, as the plaintiff never had any right to anything but the money. It is *Page 264 
admitted that she has recovered a judgment for that, and that it has been paid or tendered to her.
In any view of the case, it is difficult to see what claim the plaintiff, Anna, has to the rents of the land paid to her mother before her marriage with White, but after her purchase of the land. The land and its profits were exclusively the property of the mother; the daughter's right was to the note and interest.
The judgment below is reversed, and the action is dismissed.
PER CURIAM.                        Judgment reversed.